Exhibit 10.1

FISHER COMMUNICATIONS, INC.

CHANGE OF CONTROL AGREEMENT

(As Amended and Restated on August 24, 2009

This Change of Control Agreement, as amended and restated (this "Agreement”), is
entered into by and between Fisher Communications, Inc., a Washington
corporation (as supplemented by Section 13 hereof, the “Company”), and Colleen
B. Brown (the “Executive”) as of August 24, 2009.

The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its shareholders to ensure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined in
Section 1 hereof) of the Company. The Board believes it is imperative to
diminish the inevitable distraction of the Executive arising from the personal
uncertainties and risks created by a pending or threatened Change of Control, to
encourage the Executive’s full attention and dedication to the Company currently
and in the event of any threatened or pending Change of Control, and to provide
the Executive with reasonable compensation and benefit arrangements upon a
Change of Control.

In order to accomplish these objectives, the Board has caused the Company to
enter into this Agreement.



1.   Definitions

1.1 “Change of Control” shall have the definition set forth in Appendix A
hereto, which is hereby incorporated by reference.

1.2 “Change of Control Date” shall mean the date on which a Change of Control
occurs.

1.3 “Employment Period” shall mean the period commencing on each Change of
Control Date and ending eighteen (18) months after each such date.



2.   Term

The initial term of this Agreement (“Initial Term”) shall be for a period of two
(2) years from the date of this Agreement as first appearing above; provided,
however, that this Agreement shall automatically renew for successive additional
two (2) year periods (“Renewal Terms”) unless notice of nonrenewal is given by
either party to the other at least ninety (90) days prior to the end of the
Initial Term or any Renewal Term; and provided, further, that if a Change of
Control occurs during the Term, the Term shall automatically extend for the
duration of the Employment Period. The “Term” of this Agreement shall be the
Initial Term plus all Renewal Terms and, if applicable, the duration of the
Employment Period. At the end of the Term, this Agreement shall terminate
without further action by either the Company or the Executive.



3.   Employment



  3.1   Employment Period

During the Employment Period, the Company hereby agrees to continue the
Executive in its employ or in the employ of its affiliated companies, and the
Executive hereby agrees to remain in the employ of the Company or its affiliated
companies, in accordance with the terms and provisions of this Agreement;
provided, however, that either the Company or the Executive may terminate the
employment relationship subject to the terms of this Agreement.



  3.2   Authority, Duties and Responsibilities

During the Employment Period, the Executive’s authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the ninety (90) day period immediately preceding the Change of Control Date.



  3.3   Location

During the Employment Period, the Executive’s services shall be performed at the
office where Executive was performing services as of the Change of Control Date
or at any office located no more than fifty (50) miles from such office.



  3.4   Employment at Will

The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company or its affiliated
companies is “at will” and may be terminated by either the Executive or the
Company or its affiliated companies at any time with or without cause. Moreover,
if prior to the Change of Control Date, the Executive’s employment with the
Company or its affiliated companies terminates for any reason, then the
Executive shall have no further rights under this Agreement; provided, however,
that the Company may not avoid liability for any termination payments that would
have been required during the Employment Period pursuant to Section 8 hereof by
terminating the Executive prior to the Employment Period where such termination
is carried out in anticipation of a Change of Control and the principal
motivating purpose is to avoid liability for such termination payments.



4.   Attention and Effort

During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive will devote all of the
Executive’s professional productive time, ability, attention and effort to the
business and affairs of the Company and the discharge of the responsibilities
assigned to the Executive hereunder, and will use the Executive’s reasonable
best efforts to perform faithfully and efficiently such responsibilities. It
shall not be a violation of this Agreement for the Executive to (a) serve on
corporate, civic or charitable boards or committees, (b) deliver lectures,
fulfill speaking engagements or teach at educational institutions, (c) manage
personal investments, or (d) engage in activities permitted by the policies of
the Company or as specifically permitted by the Company, so long as such
activities do not significantly interfere with the performance of the
Executive’s responsibilities in accordance with this Agreement. It is expressly
understood and agreed that to the extent any such activities have been conducted
by the Executive prior to the Employment Period, the continued conduct of such
activities (or the conduct of activities similar in nature and scope thereto)
during the Employment Period shall not thereafter be deemed to interfere with
the performance of the Executive’s responsibilities to the Company.



5.   Compensation

As long as the Executive remains employed by the Company during the Employment
Period, the Company agrees to pay or cause to be paid to the Executive, and the
Executive agrees to accept in exchange for the services rendered hereunder by
the Executive, the following compensation:



  5.1   Salary

The Executive shall receive an annual base salary (the “Annual Base Salary”), at
least equal to the Executive’s annual base salary immediately prior to the
Change of Control Date. The Annual Base Salary shall be paid in substantially
equal installments and at the same intervals as the salaries of other executives
of the Company are paid. The Board, the Compensation Committee of the Board or
the Chief Executive Officer shall review the Annual Base Salary at least
annually and shall determine in good faith and consistent with any generally
applicable Company policy any increases for future years.



  5.2   Bonus

In addition to the Annual Base Salary, the Executive shall be entitled to
participate in the annual cash bonus plan of the Company to the same extent as
similarly situated executives, with a target bonus at least equal to Executive’s
target bonus immediately prior to the Change of Control Date.



6.   Benefits



  6.1   Incentive, Retirement and Welfare Benefit Plans; Vacation

As long as the Executive remains employed by the Company during the Employment
Period, the Executive shall be entitled to participate, subject to and in
accordance with applicable eligibility requirements, in such fringe benefit
programs as shall be generally made available to other executives of the Company
and its affiliated companies from time to time during the Employment Period by
action of the Board (or any person or committee appointed by the Board to
determine fringe benefit programs and other emoluments), including, without
limitation, paid vacations; any stock purchase, equity compensation, savings or
retirement plan, practice, policy or program; and all welfare benefit plans,
practices, policies or programs (including, without limitation, medical,
prescription, dental, disability, salary continuance, employee life, group life,
accidental death and travel accident insurance plans or programs).



  6.2   Expenses

As long as the Executive remains employed by the Company during the Employment
Period, the Executive shall be entitled to receive prompt reimbursement for all
reasonable employment expenses incurred by the Executive in accordance with the
policies, practices and procedures of the Company and its affiliated companies
in effect for the executives of the Company and its affiliated companies during
the Employment Period. Without limitation on the foregoing, reimbursement shall
be made no later than the end of the fourth month of the year following the year
in which the expense was incurred.



7.   Termination

During the Employment Period, employment of the Executive may be terminated as
follows, but, in any case, the nondisclosure provisions set forth in Section 10
hereof shall survive the termination of this Agreement and the termination of
the Executive’s employment with the Company:



  7.1   Termination by the Company or the Executive

At any time during the Employment Period, the Company may terminate the
employment of the Executive with or without Cause (as defined below), and the
Executive may terminate the Executive’s employment for Good Reason (as defined
below) or for any reason, upon giving a Notice of Termination (as defined
below).



  7.2   Automatic Termination

This Agreement and the Executive’s employment during the Employment Period shall
terminate automatically upon the death or Total Disability of the Executive. The
term “Total Disability” as used herein shall mean the Executive’s inability
(with such accommodation as may be required by law and which places no undue
burden on the Company), as determined by a physician selected by the Company and
acceptable to the Executive, to perform the duties set forth in Section 3.2
hereof for a period or periods aggregating twelve (12) weeks in any three
hundred sixty-five (365) day period as a result of physical or mental illness,
loss of legal capacity or any other cause beyond the Executive’s control, unless
the Executive is granted a leave of absence by the Board. The Executive and the
Company hereby acknowledge that the duties specified in Section 3.2 hereof are
essential to the Executive’s position and that the Executive’s ability to
perform those duties is the essence of this Agreement.



  7.3   Notice of Termination

Any termination by the Company or by the Executive during the Employment Period
shall be communicated by a Notice of Termination to the other party given in
accordance with Section 12 hereof. The term “Notice of Termination” shall mean a
written notice that (a) indicates the specific termination provision in this
Agreement relied upon and (b) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated. The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company hereunder or preclude the
Executive or the Company from asserting such fact or circumstance in enforcing
the Executive’s or the Company’s rights hereunder.



  7.4   Date of Termination

During the Employment Period, “Date of Termination” means (a) if the Executive’s
employment is terminated by reason of death, the last day of the calendar month
in which the Executive’s death occurs, (b) if the Executive’s employment is
terminated by reason of Total Disability, immediately upon a determination by
the Company of the Executive’s Total Disability, and (c) in all other cases, ten
(10) business days after the date of personal delivery or mailing of the Notice
of Termination. The Executive’s employment and performance of services will
continue during such ten (10) day period; provided, however, that the Company
may, upon notice to the Executive and without reducing the Executive’s
compensation during such period, excuse the Executive from any or all of the
Executive’s duties during such period. Notwithstanding anything contained in
this Agreement to the contrary, the date on which a “separation from service,”
within the meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue Code of
1986, as amended (“Separation from Service”), occurs shall be the “Date of
Termination” or termination of employment for purposes of determining the timing
of payments under this Agreement to the extent necessary to have such payments
and benefits under this Agreement be exempt from the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (“Code
Section 409A”), or comply with the requirements of Code Section 409A, as
applicable.



8.   Termination Payments

In the event of termination of the Executive’s employment during the Employment
Period, all compensation and benefits set forth in this Agreement shall
terminate except as specifically provided in this Section 8.



  8.1   Termination by the Company Other Than for Cause or by the Executive for
Good Reason

If during the Employment Period the Company terminates the Executive’s
employment other than for Cause or the Executive terminates the Executive’s
employment for Good Reason, the Executive shall be entitled to:

(a) receive payment of the following accrued obligations (the “Accrued
Obligations”):

(i) the Annual Base Salary through the Date of Termination to the extent not
theretofore paid;

(ii) any compensation previously deferred by the Executive (together with
accrued interest or earnings thereon, if any); and

(iii) any accrued vacation pay that would be payable under the Company’s
standard policy to the extent not theretofore paid; and

(b) an amount as severance pay equal to the sum of: (x) two (2) times the Annual
Base Salary for the fiscal year in which the Date of Termination occurs and
(y) Executive’s target bonus under the Company’s annual cash bonus plan for the
fiscal year in which the Date of Termination occurs.



  8.2   Termination for Cause or Other Than for Good Reason

If during the Employment Period the Executive’s employment shall be terminated
by the Company for Cause or by the Executive for other than Good Reason, this
Agreement shall terminate without further obligation on the part of the Company
to the Executive, other than the Company’s obligation to pay the Executive the
Accrued Obligations.



  8.3   Expiration of Term

In the event the Executive’s employment is not terminated prior to expiration of
the Term, this Agreement shall terminate upon the expiration of the Term without
further obligation on the part of the Company to the Executive.



  8.4   Termination Because of Death or Total Disability

If during the Employment Period the Executive’s employment is terminated by
reason of the Executive’s death or Total Disability, this Agreement shall
terminate automatically without further obligation on the part of the Company to
the Executive or the Executive’s legal representatives under this Agreement,
other than the Company’s obligation to pay the Executive the Accrued Obligations
(which shall be paid to the Executive’s estate or beneficiary, as applicable in
the case of the Executive’s death).



  8.5   Payment Schedule

All payments of Accrued Obligations, or any portion thereof payable pursuant to
this Section 8, other than deferred compensation pursuant to Section 8.1(a)(ii)
hereof, shall be made to the Executive within ten (10) working days of the Date
of Termination. Deferred compensation pursuant to Section 8.1(a)(ii) hereof
shall be payable pursuant to the terms of the applicable deferred compensation
program. Subject to Section 21, any severance payments payable to the Executive
pursuant to Sections 8.1(b) hereof shall be made to the Executive in a lump sum
within ten (10) days after the release referred to in Section 8.9 hereof becomes
effective, but in no event earlier than the Date of Termination. Notwithstanding
the preceding provisions of this Section 8, if any payment or benefit pursuant
to this Agreement constitutes a “deferral of compensation” subject to Code
Section 409A (after taking into account, to the maximum extent possible, any
applicable exemptions) (a “409A Payment”), then the provisions of Section 21
hereof shall apply. In addition, Section 8.9 hereof must be satisfied to receive
payments and benefits under this Section 8.



  8.6   Cause

For purposes of this Agreement, “Cause” means cause given by the Executive to
the Company and shall include, without limitation, the occurrence of one (1) or
more of the following events:

(a) a clear refusal to carry out any material lawful duties of the Executive or
any directions of the Board or the member of senior management of the Company to
which the Executive reports, all reasonably consistent with the duties described
in Section 3.2 hereof;

(b) persistent failure to carry out any lawful duties of the Executive described
in Section 3.2 hereof or any directions of the Board or the member of senior
management to which the Executive reports reasonably consistent with the duties
herein set forth to be performed by the Executive; provided, however, that the
Executive has been given reasonable notice and opportunity to correct any such
failure;

(c) violation by the Executive of a state or federal criminal law involving the
commission of a crime against the Company or any other criminal act involving
moral turpitude;

(d) current abuse by the Executive of alcohol or controlled substances;
deception, fraud, misrepresentation or dishonesty by the Executive involving the
Company; or any incident materially compromising the Executive’s professional
reputation or ability to represent the Company with investors, customers or the
public; or

(e) any other material violation of any provision of this Agreement by the
Executive, subject to the notice and opportunity-to-cure requirements of
Section 11 hereof.



  8.7   Good Reason

(a) For purposes of this Agreement, “Good Reason” means the existence of any of
the following conditions during the Employment Period without the Executive’s
express written consent:

(i) a material diminution in the Executive’s authority, duties or
responsibilities as contemplated by Section 3.2 hereof;

(ii) a material reduction in the Executive’s Annual Base Salary;

(iii) A relocation of the principal location at which the Executive is required
to provide services to any office or location other than one described in
Section 3.3 hereof; or

(iv) any other action or inaction that constitutes a material breach by the
Company of this Agreement.

(b) Notwithstanding any provision in this Agreement to the contrary, termination
of employment by the Executive will not be for Good Reason unless (i) the
Executive notifies the Company in writing of the existence of the condition
which the Executive believes constitutes Good Reason within ninety (90) days of
the initial existence of such condition (which notice specifically identifies
such condition), (ii) the Company fails to remedy such condition within thirty
(30) days after the date on which it receives such notice (the “Remedial
Period”), and (iii) the Executive actually terminates employment within sixty
(60) days after the expiration of the Remedial Period and before the Company
remedies such condition. If the Executive terminates employment before the
expiration of the Remedial Period or after the Company remedies the condition
(even if after the end of the Remedial Period), then the Executive’s termination
of employment will not be considered to be for Good Reason.



  8.8   Section 280G

(a) Notwithstanding any other provision of this Agreement, in the event that the
Executive becomes entitled to receive or receives any payments, options, awards
or benefits (including, without limitation, the monetary value of any non-cash
benefits and the accelerated vesting of stock options) under this Agreement or
under any other plan, agreement or arrangement with the Company, any person
whose actions result in a Change of Control or any person affiliated with the
Company or such person (collectively, the “Payments”), that may separately or in
the aggregate constitute “parachute payments” within the meaning of Section 280G
of the Internal Revenue Code of 1986, as amended (the “Code”), or any similar or
successor provision (“Section 280G”) and it is determined that, but for this
Section 8.8(a), any of the Payments will be subject to any excise tax pursuant
to Section 4999 of the Code or any similar or successor provision, the Company
shall pay to the Executive an amount equal to the Payments, reduced by the
minimum amount necessary to prevent any portion of the Payments from being an
“excess parachute payment” (within the meaning of Section 280G).

(b) All computations and determinations called for by this Section 8.8 shall be
made and reported in writing to the Company and the Executive by an independent
accounting firm or independent tax counsel appointed by the Company (the
“Tax Advisor”), and all such computations and determinations shall be conclusive
and binding on the Company and the Executive. For purposes of such calculations
and determinations, the Tax Advisor may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Executive shall furnish to the Tax Advisor such
information and documents as the Tax Advisor may reasonably request in order to
make their required calculations and determinations. The Company shall bear all
fees and expenses charged by the Tax Advisor in connection with its services.

(c) In the event that Section 8.8(a) applies and a reduction is required to be
applied to the Payments thereunder, the Payments shall be reduced by the Company
in its reasonable discretion in the following order: (i) reduction of any
Payments that are exempt from Code Section 409A and (ii) reduction of any
Payments that are subject to Code Section 409A on a pro-rata basis or such other
manner that complies with Code Section 409A, as determined by the Company.

8.9 General Release of Claims

As a condition to receiving the payments and benefits under this Section 8 other
than Accrued Obligations, the Executive shall execute (and not later revoke) a
general release and waiver of all claims against the Company, which release and
waiver shall be in a form acceptable to the Company, in its reasonable
discretion, and delivered to the Company no later than the date specified by the
Company (which date shall in no event be later than the first day of the third
month of the fiscal year following the year in which the Date of Termination
occurs). To the extent any payment or benefit is a 409A Payment, the provisions
of Section 21.3 hereof shall apply.



9.   Representations, Warranties and Other Conditions

In order to induce the Company to enter into this Agreement, the Executive
represents and warrants to the Company as follows:



  9.1   Health

The Executive knows of no physical or mental disability that, with any
accommodation that may be required by law and that places no undue burden on the
Company, would prevent the Executive from fulfilling the Executive’s obligations
hereunder.



  9.2   No Violation of Other Agreements

The Executive represents that neither the execution nor the performance of this
Agreement by the Executive will violate or conflict in any way with any other
agreements or obligations by which the Executive may be bound.



10.   Nondisclosure; Return of Materials



  10.1   Nondisclosure

Except as required by the Executive’s employment with the Company, the Executive
will not, at any time during the term of employment by the Company, or at any
time thereafter, directly, indirectly or otherwise, use, communicate, disclose,
disseminate, lecture upon or publish articles relating to any confidential,
proprietary or trade secret information of the Company without the prior written
consent of the Company. The Executive understands that the Company will be
relying on this Agreement in continuing the Executive’s employment, paying the
Executive’s compensation, granting the Executive any promotions or raises, or
entrusting the Executive with any information that helps the Company compete
with others.



  10.2   Return of Materials

All documents, records, notebooks, notes, memoranda, drawings or other documents
made or compiled by the Executive at any time, or in the Executive’s possession,
including any and all copies thereof, shall be the property of the Company and
shall be held by the Executive in trust and solely for the benefit of the
Company, and shall be delivered to the Company by the Executive upon termination
of employment or at any other time upon written request by the Company.



11.   Notice and Cure of Breach

Subject to Section 8.7(b) hereof, whenever a breach of this Agreement by either
party is relied upon as justification for any action taken by the other party
pursuant to any provision of this Agreement, other than clause (a), (b), (c) or
(d) of Section 8.6 hereof, before such action is taken, the party asserting the
breach of this Agreement shall give the other party at least twenty (20) days’
prior written notice of the existence and the nature of such breach before
taking further action hereunder and shall give the party purportedly in breach
of this Agreement the opportunity to correct such breach during the twenty
(20) day period.



12.   Form of Notice

Every notice required by the terms of this Agreement shall be given in writing
by serving the same upon the party to whom it was addressed personally or by
registered or certified mail, return receipt requested, at the address set forth
below or at such other address as may hereafter be designated by notice given in
compliance with the terms hereof:

If to the Executive: Colleen B. Brown

      

      

      If to the Company:
With a copy to:  
Fisher Communications, Inc.
100 4th Avenue North, Suite 510
Seattle, Washington 98109-4932
Attn: General Counsel
Perkins Coie LLP
1201 Third Avenue, Suite 4800
Seattle, Washington 98101-3099
Attn: Andrew Bor

Except as set forth in Section 7.4 hereof, if notice is mailed, such notice
shall be effective upon mailing.



13.   Assignment

This Agreement is personal to the Executive and shall not be assignable by the
Executive.

The Company shall assign to and require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all the business and/or assets of the Company to assume expressly
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place. As used in this Agreement, “Company” shall mean Fisher Communications,
Inc. and any affiliated company or successor to its business and/or assets as
aforesaid that assumes and agrees to perform this Agreement by contract,
operation of law, or otherwise. All the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
parties hereto and their respective successors and permitted assigns.



14.   Waivers

No delay or failure by any party hereto in exercising, protecting or enforcing
any of its rights, titles, interests or remedies hereunder, and no course of
dealing or performance with respect thereto, shall constitute a waiver thereof.
The express waiver by a party hereto of any right, title, interest or remedy in
a particular instance or circumstance shall not constitute a waiver thereof in
any other instance or circumstance. All rights and remedies shall be cumulative
and not exclusive of any other rights or remedies.



15.   Amendments in Writing

No amendment, modification, waiver, termination or discharge of any provision of
this Agreement, or consent to any departure therefrom by either party hereto,
shall in any event be effective unless the same shall be in writing,
specifically identifying this Agreement and the provision intended to be
amended, modified, waived, terminated or discharged and signed by the Company
and the Executive, and each such amendment, modification, waiver, termination or
discharge shall be effective only in the specific instance and for the specific
purpose for which given. No provision of this Agreement shall be varied,
contradicted or explained by any oral agreement, course of dealing or
performance or any other matter not set forth in an agreement in writing and
signed by the Company and the Executive.



16.   Applicable Law

This Agreement shall in all respects, including all matters of construction,
validity and performance, be governed by, and construed and enforced in
accordance with, the laws of the State of Washington, without regard to any
rules governing conflicts of laws.



17.   Arbitration; Attorneys’ Fees

Except in connection with enforcing Section 10 hereof, for which legal and
equitable remedies may be sought in a court of law, any dispute arising under
this Agreement shall be subject to arbitration. The arbitration proceeding shall
be conducted in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (the “AAA Rules”) then in effect, conducted by one
arbitrator either mutually agreed upon or selected in accordance with the AAA
Rules. The arbitration shall be conducted in King County, Washington, under the
jurisdiction of the Seattle office of the American Arbitration Association. The
arbitrator shall have authority only to interpret and apply the provisions of
this Agreement, and shall have no authority to add to, subtract from or
otherwise modify the terms of this Agreement. Any demand for arbitration must be
made within sixty (60) days of the event(s) giving rise to the claim that this
Agreement has been breached. The arbitrator’s decision shall be final and
binding, and each party agrees to be bound by the arbitrator’s award, subject
only to an appeal therefrom in accordance with the laws of the State of
Washington. Either party may obtain judgment upon the arbitrator’s award in the
Superior Court of King County, Washington.

If it becomes necessary to pursue or defend any legal proceeding, whether in
arbitration or court, in order to resolve a dispute arising under this
Agreement, the prevailing party in any such proceeding shall be entitled to
recover its reasonable costs and attorneys’ fees. To the extent necessary to
prevent the Executive from being subject to any additional tax pursuant to Code
Section 409A(a)(1)(B), any amounts payable to the Executive pursuant to this
paragraph shall be paid in no event later than the year following the year
during which such costs and fees were incurred.



18.   Severability

If any provision of this Agreement shall be held invalid, illegal or
unenforceable in any jurisdiction, for any reason, including, without
limitation, the duration of such provision, its geographical scope or the extent
of the activities prohibited or required by it, then, to the full extent
permitted by law, (a) all other provisions hereof shall remain in full force and
effect in such jurisdiction and shall be liberally construed in order to carry
out the intent of the parties hereto as nearly as may be possible, (b) such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision hereof, and (c) any court or
arbitrator having jurisdiction thereover shall have the power to reform such
provision to the extent necessary for such provision to be enforceable under
applicable law.



19.   Entire Agreement

This Agreement constitutes the entire agreement between the Company and the
Executive with respect to the subject matter hereof, and all prior or
contemporaneous oral or written communications, understandings or agreements
between the Company and the Executive with respect to such subject matter are
hereby superseded and nullified in their entireties, including, without
limitation, the Amended and Restated Change in Control Severance Agreement
between the Company and the Executive, effective as of December 31, 2008.



20.   Withholding

The Company may withhold from any amounts payable under this Agreement such
federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.



21.   409A Interpretation Provision

The parties intend that this Agreement and the payments and benefits provided
hereunder be exempt from the requirements of Code Section 409A to the maximum
extent possible, whether pursuant to the short-term deferral exception described
in Treasury Regulation Section 1.409A-1(b)(4), the involuntary separation pay
plan exception described in Treasury Regulation Section 1.409A-1(b)(9)(iii), or
otherwise. To the extent Code Section 409A is applicable to this Agreement, the
parties intend that this Agreement comply with the deferral, payout and other
limitations and restrictions imposed under Code Section 409A. Notwithstanding
anything herein to the contrary, (a) this Agreement shall be interpreted,
operated and administered in a manner consistent with such intentions, and
(b) in no event shall the Company be liable to the Executive for or with respect
to any taxes, penalties or interest that may be imposed upon the Executive
pursuant to Code Section 409A.



  21.1   Payments to Specified Employees

If the Executive is a specified employee, within the meaning of Code
Section 409A(a)(2)(B)(i), on the date of the Executive’s Separation from
Service, then to the extent necessary to avoid subjecting the Executive to the
imposition of any additional tax under Code Section 409A, amounts that would
otherwise be payable under this Agreement during the six-month period
immediately following the Executive’s Separation from Service shall not be paid
to the Executive during such period, but shall instead be accumulated and paid
to the Executive (or, in the event of the Executive’s death, the Executive’s
estate) in a lump sum on the first business day following the earlier of (a) the
date that is six months after the Executive’s Separation from Service or (b) the
Executive’s death.



  21.2   Reimbursements

For purposes of complying with Code Section 409A and without extending the
payment timing otherwise provided in this Agreement, taxable expense
reimbursements under this Agreement, subject to the following sentence and to
the extent required to comply with Code Section 409A, will be made no later than
the end of the calendar year following the calendar year in which the expense
was incurred. To the extent required to comply with Code Section 409A, any
taxable expense reimbursements and any in-kind benefit under this Agreement will
be subject to the following: (a) payment of such reimbursements or in-kind
benefits during one calendar year will not affect the expenses eligible for
reimbursement, or in-kind benefits provided, during any other calendar year
(other than for medical reimbursement arrangements as excepted under Treasury
Regulation Section 1.409A-3(i)(1)(iv)(B) solely because the arrangement provides
for a limit on the amount of expenses that may be reimbursed under such
arrangement over some or all of the period the arrangement remains in effect);
(b) such right to reimbursements or in-kind benefits is not subject to
liquidation or exchange for another form of compensation (or benefit) to the
Executive; and (c) the right to reimbursements under this Agreement will be in
effect for the lesser of the time specified in this Agreement or ten (10) years
plus the lifetime of the Executive. Any taxable reimbursements or in-kind
benefits shall be treated as not subject to Code Section 409A to the maximum
extent provided by Treasury Regulation Section 1.409A-1(b)(9)(v) or otherwise
under Code Section 409A.



  21.3   Release

Subject to Section 21.1 hereof, (a) to the extent that the Executive is required
to execute and deliver a release to receive a 409A Payment and (b) this
Agreement otherwise provides for such 409A Payment to be provided prior to the
55th day following the Executive’s Separation from Service, such 409A Payment
will instead be provided upon the 55th day following the Executive’s Separation
from Service, provided that the release in the form acceptable to the Company,
in its reasonable discretion, has been executed, delivered and become effective
prior to such time. If a release is required for a 409A Payment and such release
is not executed, delivered and effective by the 55th day following the
Executive’s Separation from Service, such 409A Payment shall not be provided to
the Executive to the extent that providing such 409A Payment would cause such
409A Payment to fail to comply with Code Section 409A.



22.   Counterparts

This Agreement may be executed in counterparts, each of which counterparts shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

1

IN WITNESS WHEREOF, the parties have executed and entered into this Agreement
effective on the date first set forth above.

FISHER COMMUNICATIONS, INC.

By:
Karen A. Aliabadi, Vice President Human
Resources

EXECUTIVE

By:

Colleen B. Brown

APPENDIX A

For purposes of this Agreement, a “Change of Control” shall mean:

(a) A “Board Change” that, for purposes of this Agreement, shall have occurred
if the individuals who as of the date of this Agreement constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however that any individual who became or becomes a
director on or after the Company’s annual meeting of shareholders held on
April 28, 2009 whose election, or nomination for election by the Company’s
shareholders was approved by a vote of a majority of the directors of the
Company then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board and, provided further, that any
individual whose initial assumption of office results from a settlement of
either an actual or threatened election contest (as such terms are used in
former Rule 14a-11 of Regulation 14A promulgated under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person (as hereinafter
defined) other than the Board shall not be considered a member of the Incumbent
Board; or

(b) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of (i) thirty-five percent (35%) or more of either (A) the then outstanding
shares of Common Stock of the Company (the “Outstanding Company Common Stock”)
or (B) the combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”), in the case of either subclause (A) or
(B) of this clause (i), which acquisition is not approved in advance by a
majority of the Incumbent Board, or (ii) forty percent (40%) or more of either
(A) the Outstanding Company Common Stock or (B) the Outstanding Company Voting
Securities, in the case of either subclause (A) or (B) of this clause (ii),
which acquisition is approved in advance by a majority of the Incumbent Board;
provided, however, that the following acquisitions shall not constitute a Change
of Control: (x) any acquisition by the Company, (y) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, or (z) any acquisition by any
corporation pursuant to a reorganization, merger or consolidation, if, following
such reorganization, merger or consolidation, the conditions described in
clauses (i), (ii) and (iii) of subsection (c) of this Appendix A are satisfied;
or

(c) Consummation of a reorganization, merger or consolidation approved by the
shareholders of the Company, in each case, unless, immediately following such
reorganization, merger or consolidation, (i) more than sixty percent (60%) of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such reorganization, merger or consolidation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities immediately
prior to such reorganization, merger or consolidation in substantially the same
proportion as their ownership immediately prior to such reorganization, merger
or consolidation of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (ii) no Person (excluding the
Company, any employee benefit plan (or related trust) of the Company or such
corporation resulting from such reorganization, merger or consolidation and any
Person beneficially owning, immediately prior to such reorganization, merger or
consolidation, directly or indirectly, thirty-three percent (33%) or more of the
Outstanding Company Common Stock or the Outstanding Company Voting Securities,
as the case may be) beneficially owns, directly or indirectly, thirty-three
percent (33%) or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such reorganization, merger or
consolidation or the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors, and (iii) at least a majority of the members of the board of
directors of the corporation resulting from such reorganization, merger or
consolidation were on the Incumbent Board at the time of the execution of the
initial agreement providing for such reorganization, merger or consolidation; or

(d) Consummation of the following events: approval by the shareholders of the
Company of (i) a complete liquidation or dissolution of the Company or (ii) the
sale or other disposition of all or substantially all the assets of the Company,
other than to a corporation with respect to which immediately following such
sale or other disposition, (A) more than sixty percent (60%) of, respectively,
the then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities immediately
prior to such sale or other disposition in substantially the same proportion as
their ownership, immediately prior to such sale or other disposition, of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (B) no Person (excluding the Company, any employee benefit
plan (or related trust) of the Company or such corporation and any Person
beneficially owning, immediately prior to such sale or other disposition,
directly or indirectly, thirty-three percent (33%) or more of the Outstanding
Company Common Stock or the Outstanding Company Voting Securities, as the case
may be) beneficially owns, directly or indirectly, thirty-three percent (33%) or
more of, respectively, the then outstanding shares of common stock of such
corporation or the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors, and (C) at least a majority of the members of the board of directors
of such corporation were approved by a majority of the Incumbent Board at the
time of the execution of the initial agreement or action of the Board providing
for such sale or other disposition of the Company’s assets.

Notwithstanding the foregoing, there shall not be a Change of Control if, in
advance of such event, the Executive agrees in writing that such event shall not
constitute a Change in Control.

2